Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Objections

Claim 14 objected to because of the following informalities:  In Line 2, it should be –color—instead of “colour color”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 10 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vuagneux (CH 378 792). With regard to Claim 1, Vuagneux discloses a water-resistant watch case for a diving watch, the case comprising at least one crystal (1) mounted on an upper side of a middle part (4), wherein the crystal comprises an annular peripheral surface (outer surface of 1) to be mounted with at least one portion (portion of 3 that contacts the outer surface of 1) of a gasket (3), that is annular in shape, of the watch case on an inner annular surface (inclined lower surface of 1) on the upper side of the middle part, and wherein the annular peripheral surface of the crystal is inclined towards the inside of the watch case at a determined angle less than 90° relative to a central axis perpendicular to a plane of the watch case so as to distribute stresses between the crystal and the middle part due to water pressure during a dive.
With regard to Claim 3, Vuagneux discloses the inner annular surface on the upper side of the middle part being of a shape complementary (Fig. 1) to the annular peripheral surface of the crystal.
With regard to Claim 4, Vuagneux discloses the gasket being composed of a first portion (upper part of 3) arranged between the annular peripheral surface of the crystal and the inner annular surface of the middle part, and of a second portion (lower part of 3) in contact between an inner annular wall (Fig. 1) of the middle part above the inner annular surface and an outer annular wall (Fig. 1) of the crystal above the annular peripheral surface.
With regard to Claim 5, Vuagneux discloses the annular walls being parallel to the central axis.
With regard to Claim 10, Vuagneux discloses the annular peripheral surface of the crystal and the inner annular surface of the middle part being conical surfaces (Fig. 1), and wherein the inner annular wall of the middle part and the outer annular wall of the crystal are cylindrical surfaces (Fig. 1).
With regard to Claims 13-14, Vuagneux the limitation “a deposit for etching an inscription by laser beam” has been given little patentable weight since the method of forming the device is not germane to the issue of patentability of the device itself. 
With regard to Claim 15, Vuagneux discloses the annular peripheral surface of the crystal comprising a structuring (Fig. 1) intended to create a decoration.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 6-9 and 11-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Vuagneux (CH 378 792). Regarding Claims 2 and 6-9, Vuagneux discloses substantially the claimed invention except for the portion of the gasket between the annular peripheral surface and the inner annular surface being made of metal alloy that is at least partially amorphous, the second portion of the fastening gasket being made of polymer, the amorphous metal alloy of at least one portion of the gasket being based mainly on zirconium, the amorphous metal alloy of at least one portion of the gasket being based mainly on platinum, the amorphous metal alloy of at least one portion of the gasket being based mainly on palladium. 
Still, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the portion of the gasket between the annular peripheral surface and the inner annular surface being made of metal alloy that is at least partially amorphous, the second portion of the fastening gasket being made of polymer, the amorphous metal alloy of at least one portion of the gasket being based mainly on zirconium, the amorphous metal alloy of at least one portion of the gasket being based mainly on platinum, the amorphous metal alloy of at least one portion of the gasket being based mainly on palladium in order to comply with design or environmental requirements, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding Claims 11-12, Vuagneux discloses substantially the claimed invention except for the defined angle of inclination of the annular peripheral surface of the crystal being of the order of 43°±5° relative to the central axis and the defined angle of inclination of the annular peripheral surface of the crystal and of the inner annular surface of the middle part being of the order of 43°±5° relative to the central axis. 
Still, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the defined angle of inclination of the annular peripheral surface of the crystal being of the order of 43°±5° relative to the central axis and the defined angle of inclination of the annular peripheral surface of the crystal and of the inner annular surface of the middle part being of the order of 43°±5° relative to the central axis, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
	Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the defined angle of inclination of the annular peripheral surface of the crystal being of the order of 43°±5° relative to the central axis and the defined angle of inclination of the annular peripheral surface of the crystal and of the inner annular surface of the middle part being of the order of 43°±5° relative to the central axis, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617, F. 2d 272, 205 USPQ 215 (CCPA 1980).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art discloses watches, similar to Applicant’s claimed invention, having cases, gaskets and crystals.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN A LEON whose telephone number is (571)272-2008.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on 5712722009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EDWIN A. LEON/Primary Examiner, Art Unit 2833